                     IN THE UNITED STATES DISTRICT COURT
                  FOR THE WESTERN DISTRICT OF PENNSYLVANIA

 CRAIG GENESS                                  : CIVIL ACTION
                                               :
                      v.                       : NO. 16-876
                                               :
 COMMONWEALTH OF                               :
 PENNSYLVANIA, et al.                          :

                                            ORDER

       AND NOW, this 11th day of June 2019, following today’s pretrial conference including

oral argument on the pending Motion to dismiss (ECF Doc. No. 201) and Motion to stay (ECF

Doc. No. 206), mindful Plaintiff will respond to the pending Motion to dismiss (ECF Doc. No.

201) today, and upon Defendant Administrative Office of Pennsylvania Courts’ counsel’s request,

it is ORDERED the Administrative Office of Pennsylvania Courts is granted leave to file a

supplemental memorandum in support of its Motion to stay not exceeding ten pages filed no later

than June 14, 2019 should it wish to modify the scope of its request for a stay pending appeal so

as to account for the ongoing case which will involve it as, at a minimum, a third party witness.




                                                     ___________________
                                                     KEARNEY, J.
